Citation Nr: 1534853	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 9, 2013, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for peripheral neuropathy of the upper right extremity, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for non-ischemic cardiomyopathy, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The November 2007 rating decision, in relevant part, continued a 10 percent rating for peripheral neuropathy of the upper right extremity and denied entitlement to service connection for non-ischemic cardiomyopathy.  

In December 2008 the Veteran testified before a Decision Review Officer (DRO) hearing.  In March 2010 the Veteran testified at a Travel Board hearing before a Veterans Law Judge that is no longer with the Board.  Copies of both transcripts are of record. 

In a March 2011 decision, the Board granted entitlement to service connection for PTSD and remanded the issues of entitlement to service connection for non-ischemic cardiomyopathy and entitlement to an increased rating for peripheral neuropathy of the right upper extremity for further development.   The June 2011 rating decision implemented the Board's grant of service connection for PTSD and assigned a 10 percent rating effective December 21, 2005.  The Veteran filed a notice of disagreement with that rating in June 2011.  
In a September 2013 rating decision, the RO granted a 30 percent rating for PTSD, effective September 9, 2013.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015 the Veteran testified at a Travel Board hearing before the undersigned and a copy of the transcript is of record.  

Finally, the Board notes that the Veteran's claim for TDIU was denied in February 2009 and the Veteran did not file a notice of disagreement with that decision.  Thereafter, however, the Veteran continued to contend that he is unemployable due to service connected disabilities.  Accordingly, the Board will assume jurisdiction over the issue of entitlement to a TDIU in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for non-ischemic cardiomyopathy, entitlement to an increased rating for peripheral neuropathy of the upper right extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to the following:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; panic attacks more than once per week; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; irritability; anger; nightmares; flashbacks; exaggerated startle response; avoidance; isolative behavior; mood swings; and GAF scores of 55, 57, 58, and 70.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2008, August 2013, and September 2013.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged any material change in his PTSD since his most recent VA examination.  

As previously noted, the Veteran was provided another opportunity to set forth his contentions during a hearing before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal and clarified the Veteran's contentions regarding his current PTSD symptomatology.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

The Board also finds that there has been substantial compliance with the March 2011 Board remand which included, in relevant part, obtaining outstanding VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Background

VA treatment records dated January 2005 to June 2013 show that the Veteran reported being agitated easily, watchful of others, and having bad dreams.  The Veteran also reported nightmares, flashbacks and angry outbursts.  The Veteran was repeatedly noted as oriented to person, place, time, and situation.  The Veteran's speech was within normal limits, eye contact fair, and his behavior was fair.  His appearance was neat and clean, his judgment was good and he repeatedly denied being suicidal and homicidal.  His mood was euthymic and his affect was within normal limits.  The Veteran was noted as alert.  His thought process was noted as goal directed.  There were no gross abnormal movements.  In December 2005 the Veteran reported he was watchful that somebody was behind him which causes him to have jerky responses all the time.  The Veteran reported that he was more agitated lately and admitted to bad dreams within the last year.  In June 2006 the Veteran reported that he did not sleep well due to sleep apnea.  The Veteran reported that he was retired and did a lot of projects around the house.  The Veteran also reported that he is married and gets along well with his wife.  VA treatment records also revealed GAF scores of 57 and 58.  

In an April 2006 statement the Veteran reported being startled when someone comes up beside him and sometimes not being able to control his anger.  The Veteran reported that the current war seems to bring back more memories which seem to cause depression and nightmares.  

The Veteran was afforded a VA examination in November 2008.  PTSD symptoms included recurrent distressing dreams of Vietnam trauma.  The Veteran reported he attempts to avoid conversations associated with stressors and people and funerals which arouse recollections of trauma.  The examiner noted that the Veteran had a restricted range of emotional expression.  The Veteran's arousal symptoms were noted as irritability, insomnia and exaggerated startle response.  The Veteran denied recent history of hallucinations.  The Veteran denied suicidal or homicidal ideation.  The Veteran reported very occasional feelings of panic or panic attacks.  The Veteran denied consistent depression.  The Veteran also denied paranoia and a recent history of violence.  The examiner noted that the symptoms were daily, mild and chronic.  The Veteran reported that he was in his third marriage which was supportive and stable.  The Veteran reported that he was close to his family and had some friends.  The Veteran reported that he was a member of the Masonic Lodge and goes regularly to church.  The Veteran reported he did not attend military reunions.  The Veteran reported that his daily activities include yard work, gardening, reading, and a little TV.  The Veteran reported that he enjoys contact with his grandchildren.  The Veteran also reported that he is able to drive, shop, and do chores.  GAF 70.

On mental status examination the Veteran's general appearance was normal and the Veteran was well dressed and groomed.  Sensorium was clear and behavior was within normal limits.  The Veteran was cooperative and his communication was intact.  Speech was normal in speed and amount.  Psychomotor activity was normal with no involuntary movements.  Eye contact was normal.  Mood and affect were within normal limits.  Thought processes were linear and thought content unremarkable.  There was no suicidal or homicidal ideation.  There was no evidence of psychosis.  Memory, insight and judgment were all within normal limits.  The examiner concluded that the Veteran's symptoms did affect his employment and social functioning but concluded that the Veteran was unemployed due to physical reasons and his PTSD symptoms were not sufficient to cause individual unemployability.  

At the December 2008 DRO hearing the Veteran testified that he has difficulty sleeping, nightmares, and night sweats.  The Veteran's wife testified that before the Veteran began his medication, he stayed agitated all the time and did not like people coming up behind him.  

At the March 2010 Board hearing the Veteran reported that since he has been on his medication his symptoms have been a lot better.  The Veteran stated that sometimes when he feels like he is enclosed in a small space, he cannot deal with it.  The Veteran's wife testified that the Veteran has to sit with his back to the wall.  She testified that if she walks up behind the Veteran and taps him on his shoulder he rears back his fist.  She reported that the Veteran has panic attacks.  The Veteran clarified that his panic attacks are more like anger attacks.  The Veteran testified that he isolates himself from his family.  The Veteran reported that he has 15 grandchildren.  The Veteran reported that he has difficulties with depression, motivation, and loss of concentration.  The Veteran reported flashbacks, nightmares, problems with firecrackers, and ambulances.  The Veteran also reported that he checks the doors at night.  

The Veteran reported that he does not talk about his Vietnam experience or do Veteran events around his hometown.  The Veteran reported that he has a friend that was in service with him but they do not talk about service.  The Veteran reported that he does not have problems establishing a social network.  He reported that he does not open up to the people he meets. The Veteran reported that he is withdrawn.  The Veteran's wife reported that he suffers from mood swings.  She reported that he is irritable and has problems with impulse control.  The Veteran reported that he tries to avoid stress.  He reported that he and his wife have been married for 22 years.  The Veteran reported that he had two prior marriages.  The Veteran reported that he believed his previous marriages were harmed by his irritability, short temper and inability to cope with people.  The Veteran's friend testified that he believed the Veteran should have a 100 percent because he was unemployable.  The witness also testified that the Veteran was in his Sunday school class.  The Veteran testified that he was unemployable because of his PTSD and his inability to hold things.  

On his June 2011 notice of disagreement, the Veteran stated that he has been married to the same wife for 24 years, but she tells him he loses his temper for no reason and they argue all of the time.  The Veteran reported that they struggle to make the marriage work and that she is the person who helps him keep his act together.  The Veteran reported that she helps pick out his clothes and lets him know he needs to shower when he comes from outside in the heat.  The Veteran reported that he stays outside by himself to get away from life inside his house and to prevent losing his temper.  The Veteran reported that he has dreams about Vietnam at least once or twice a week, and when he wakes up he is reliving a battle from Vietnam or picking up bodies of the dead, both enemies and his fellow soldiers.  The Veteran reported that he does not get a solid night's sleep unless he goes in a room with no windows, which is at his son-in-law's house, two or three times a year.  The Veteran reported that he gets up at least twice during the night to check the doors and make sure they are locked.  

The Veteran reported that he has seven children and 13 grandchildren.  The Veteran reported that he does not get along with his brothers and sisters as they do not like to be around him and he cannot enjoy being around them.  The Veteran reported that his medication helps him a little to be able to "tolerate" being around them.  The Veteran reported that this is how he knew he had a problem to begin with.  The Veteran also reported that he does attend church regularly but there might be 50 people who are members of the church but not all of them are there at the same time and he leaves them alone and they leave him alone.  The Veteran reported that he has a bad reaction when he gets startled by things.  The Veteran reported that it scares him and he can come "unglued" if someone was to drop a book on the floor.  The Veteran reported that fireworks are something that he cannot tolerate.  

The Veteran also reported that he forgets where he is supposed to be when he leaves the house on an errand and has to call his wife and ask where he is supposed to be going.  The Veteran reported that his wife has to write him a note of what he is supposed to be getting at the store.  The Veteran reported that he cannot stand crowds and that he gets very frustrated everyday regardless of the medication he is on.  The Veteran reported that he gets road rage just about every time he drives his car and he has to lock his pistols up to prevent me from going too far.  The Veteran reported that he had a sister-in-law who was special to him who passed away recently and he could not deal with her funeral.  The Veteran reported that he has some problems with some smells that remind him of his time in Vietnam.  The Veteran also asserted that the GAF score assigned in the rating decision is incorrect.  The Veteran reported that he built a shed at the side of his house which is where he goes to "get away from stuff".  The Veteran reported that he flies off the handle and becomes unglued over any little thing.  The Veteran reported that he does not trust people and it takes a lot for him to trust anyone, including his preacher.  The Veteran reported that he has a hard time developing a trust relationship with his providers at the hospital, especially the one who does the electrical shock treatments.  The Veteran reported that he gets tired of telling people the same thing over and over and them not listening to him.  The Veteran also reported that his ability to concentrate is almost non-existent.  The Veteran reported that he is still working on things in his house that he had started on seven years prior when he and his wife moved there.  The Veteran also reported that in the past he has had suicidal thoughts, but never made a plan or attempted to carry through on the thought.  

In a July 2011 statement, the Veteran's wife reported that she has been married to the Veteran for 24 years.  She reported that the entire family has suffered due to the Veteran's PTSD.  She reported that when their children were younger they would have family get togethers and someone would do or say something that would set him off and he would go into a rage and it was usually directed at one of the grandchildren.  She reported that when she or one of the child's parents would try to interject the Veteran would say that he did not have to "put up with this crap" and stomp off to the bedroom, lock the door and stay there.  She reported that this happened many times until finally they stopped having get togethers while the grandchildren were young.  The wife reported that the noise the children made seemed to be the factor that would set him off.  She reported that it was very hard for her and her children not to spend the holidays together.  She reported that her grandchildren would often ask her why "Paw-Paw" was so mean.  

The Veteran's wife reported that there were many times that she was the target of the Veteran's uncontrolled temper.  She reported that the Veteran would ask her to help him do something and everything would be going fine until suddenly the Veteran would start yelling and screaming at her that she was not doing it correctly.  She reported that for years she would scream back and would threaten to leave the Veteran because he was too hard to live with.  She reported that they would then go for sometimes an entire week without speaking a word to each other. She reported that as the Veteran gets older he is a very controlling person and when he feels out of control he snaps and his temper takes over.  The Veteran's wife reported that there are times when the Veteran is a very loving and kind person and he is a joy to be around.  She reported that it is the uncertainty of not knowing when the Veteran is going to fly off the handle that makes their lives so hard.  

The Veteran's wife also reported that the Veteran has a lot of trouble with really bad dreams.  She reported that he will wake her up several times a week yelling and thrashing about in the bed and soaking wet with sweat.  She reported that she used to ask him about his dreams but he would not talk about them so she stopped asking.  The Veteran's wife reported that the Veteran has never talked about his experiences in Vietnam.  She reported that she has tried to get him to talk about it thinking it might help him but he refused.  She reported that the Veteran is still friends with a guy that served with him in Vietnam and sometimes they will talk to each other about it and she will overhear bits and pieces.  She reported that there have been times when the Veteran's dreams were so real he has wet the bed before he can wake up.  She reported that she thought once they moved to the country and he stopped working with the public he would get better but he still has difficulty functioning.  

The Veteran's wife reported that riding in the car with the Veteran, especially in a lot of traffic is a nightmare.  She reported that there have been numerous times when people have cut him off and he would fly into a rage cursing them, shaking his fist or his middle finger at them.  She reported that there have been occasions when he would actually speed up and cut the other person off or he would say he should just ram them so they could not do it to someone else.  She reported that if a car is driving slowly in the left lane and he cannot get around them he would curse and call them stupid "SOB" and pull right up on their bumper.  She reported that she has at times told him if he was going to act like a maniac he should just stop the car and let her get out.  

The Veteran's wife also reported that he starts projects and will get about half finished when he loses interest and starts something else.  She reported that they bought an old house that needed a lot of repair work five years prior.  She reported that her kitchen cabinets are still not finished.  She reported that they have a fifth wheel camper that has been leaking for four years and all the Veteran has done is bought the materials to fix it.  She reported that they own some property close to a creek and it has a large shed on it.  She reported that he decided to turn part of it into a camp house.  She reported that he purchased the items for the electrical and plumbing and then lost interest.  

The Veteran's wife reported that the Veteran's PTSD has put a strain on their marriage and the only reason they are still together is because they love each other and are willing to work on it every day of their lives.  She reported when it becomes too much for the Veteran to handle he will escape to his work shed for hours at a time.  She reported that when the Veteran is in a room by himself she has to either enter facing him or telling him that she is coming behind him.  She reported that when someone comes into a room behind him and he is not expecting it he will jump out of the chair with a fist and almost hit the person.  

The Veteran was afforded another VA examination in August 2013.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported that he was married to his first wife for 9 years, his second wife for 10 years and his current wife for 25 years.  The examiner concluded that the Veteran had the following symptoms: anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner further noted that the Veteran's symptoms of PTSD included recurrent dreams and memories of assisting in recovery of dead bodies killed in Vietnam combat.  The examiner also noted that the Veteran had psychological distress when exposed to situations recalling combat; avoidance of such situations; social detachment; insomnia; irritability; and hypervigilance which caused mild occupational and social impairment only during periods of unusual stress.  The examiner assigned a GAF score of 55.

In a September 2013 VA examination the examiner noted the exact same symptoms as the August 2013 VA examination and further noted that the symptoms of irritability and poor concentration had intensified since August 2013 examination.  

On his September 2013 VA Form 9, the Veteran stated that he has to avoid crowds.  He reported that he is comfortable around his wife.  He reported that he does not go around the rest of his family as it is too large for him to be around them all.  He reported that he goes to a small church where he sat in the back row until his hearing got so bad that he had to start sitting up front.  The Veteran reported that he has to make himself aware of his surroundings.  He reported that at church he sits on the end of the row.  He reported that he cannot stand the feeling of "being tied in" and as soon as church is over he leaves.  He reported that he does not go shopping and makes his wife go by herself.   The Veteran also reported that he has panic attacks two or three times a day.  The Veteran reported that he easily startles and does not remember things unless his wife is there to remind him.  The Veteran reported that he gets frustrated when he does not remember things.  He reported that he just walks away and there are a lot of jobs around the house that go undone.  

At the March 2015 hearing the Veteran reported that he has trouble with crowds and needs to be with his back to a wall.  The Veteran reported that he has trouble with his memory and concentration.  The Veteran also reported that he has to be in control of his surroundings or he will "fly off the handle".  The Veteran reported that he goes to a small church and sits in the back.  The Veteran reported that he has trouble with authority figures.  The Veteran reported that he has had arguments with his neighbors, flashbacks of Vietnam, and nightmares.  The Veteran reported that he has sleep problems and checks the doors several times to make sure the house is secure.  The Veteran also reported that his grandchildren think that he does not like them.  The Veteran also testified that the medicine has helped him.  The Veteran testified that he and his wife have been married for 28 years.  The Veteran reported that he has tearful spells where he cries for no reason.  

The Veteran's wife reported that he will yell at her because she does not do things the way the Veteran wants them done.  She also reported that she cannot walk up behind the Veteran.  The Veteran's wife also testified that the Veteran forgets to finish projects around the house.  The Veteran's wife reported that they are only able to get together as a family once or twice a year.  The Veteran's wife testified that the Veteran had trouble with his supervisors.  The Veteran's wife reported that during the prior year, she and the Veteran were separated due to his treatment of one of her children.  She reported that they were separated for four months.  

Analysis

The Board finds that, for the entire appeal period, the Veteran's PTSD is primarily manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; panic attacks more than once per week; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; irritability; anger; nightmares; flashbacks; exaggerated startle response; avoidance; isolation; and mood swings.  Therefore, having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period a 70 percent rating, but no higher is warranted.  

The Board notes that the Veteran was assigned GAF scores of 55, 57, 58, and 70, suggesting no more than moderate impairment, which is consistent with a 50 percent rating.  The GAF scores are not determinative by themselves.  The Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating but no higher.

The 2013 VA examiner found that the Veteran has difficulty adapting to stressful circumstances, including work or a work like setting which is consistent with a 70 percent rating.  This finding is also consistent with the Veteran's assertion that the primary reason for him stopping work in repairing computers was his right arm disability.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The high rating of 70 percent is recognition that the Veteran's PTSD has a significant impact on his ability to work. 

What is very evident throughout the entire appeal period is that the Veteran has severe problems with anger, and he has severe difficulty with managing his anger which affects his family relations, judgment, thinking, mood, and ability to adapt to work like settings.  For example, the Veteran and his wife reported the Veteran has angry outbursts, comes "unplugged", and raises his fist when startled.  The Veteran, however, ultimately does not allow his anger to be so out of control that he is in persistent danger of hurting other people and he does not demonstrate gross impairment in thought processes.  Rather, the Veteran has adopted measures of removing himself from the situation.  For example, the Veteran and his wife reported that he will go into his room or his shed to get away or to avoid losing his temper.  The Veteran has also repeatedly denied homicidal ideations.  The Veteran has also been able to maintain, although notably strained, a marital relationship, relationships with his children and grandchildren, and some friendships.  This is evidence that shows that the Veteran's PTSD symptoms do not result in total impairment. Although the Veteran reported that his wife tells him to bathe, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three on his VA examinations.  This is evidence that the Veteran's PTSD symptoms are not so severe and frequent as to render him unable to perform activities of daily living, including maintenance of minimal personal hygiene.  Rather, a 70 percent rating contemplates occasional neglect of personal appearance and hygiene.  The Veteran also complains of memory problems to the extent that he has to have his wife write him a note of what he is supposed to be getting at the store, and he sometimes forgets where he is supposed to be when he leaves the house on an errand.  The Board finds that a 70 percent rating contemplates the severity of memory loss reported by the Veteran.  Indeed, the record does not reflect that the Veteran's memory loss is significant for inability to remember the names of close relatives, own occupation, or own name.  Consequently, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the type of symptoms associated with a 70 percent rating but not a 100 percent rating. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  The Board finds that staged ratings are not warranted. 

In sum, reasonable doubt is resolved in favor of the Veteran to the extent indicated and the Board finds that a 70 percent rating for the entire appeal is warranted.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In regards to the Veteran's PTSD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating. The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An increased rating of 70 percent for PTSD is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of the upper right extremity is more severe than reflected in his current rating.  The Veteran has reported numbness, tingling, and burning in his right upper extremity.  The Veteran has also reported not being aware of injuries to his upper right extremity.  The Veteran also reported that he has trouble gripping, grasping, and often drops items.  See Veteran statements; December 2008 DRO hearing; see also March 2010 and March 2015 Board hearing.

At the most recent VA examination in August 2013 the examiner noted that the symptoms attributable to diabetic peripheral neuropathy of the right hand include mild constant pain, mild paresthesias and or dysesthesias, and mild numbness.  The examiner also noted that the Veteran had Dupuytren's nodules present in the ulnar aspect of bilateral hands manifested by thickening and fibrosis of palmar aponeurosis, right worse than left.  The Board notes that Dupuytren's nodules (contractures) is defined as a disease of the palmar fascia resulting in flexion contracture of a finger or digit of the hand caused by shortening, thickening, and fibrosis of the palmar fascia.  See Dorland's Illustrated Medical Dictionary 410 (3nd ed. 2012).  As the August 2013 VA examiner failed to address whether the Veteran's Dupuytren's nodules are manifestations of his peripheral neuropathy of the upper right extremity and/or caused by his peripheral neuropathy of the upper right extremity, the Board finds that a remand is necessary.  



TDIU

The Veteran has asserted that he is unable to work due to his service connected PTSD and particularly his peripheral neuropathy of the upper right extremity.  See May 2008 notice of disagreement, December 2008 DRO hearing; see also March 2010 Board hearing and March 2015 Board hearing.  

The Board notes that the evidence of record contains competing opinions regarding the effect of the Veteran's PTSD and peripheral neuropathy of the upper right extremity on his ability to work.  As noted above, the November 2008 VA examiner concluded that the Veteran's symptoms did affect his employment and social functioning but concluded that the Veteran was unemployed due to physical reasons and his PTSD symptoms were not sufficient to cause individual unemployability.  Conversely, the August 2013 VA examiner concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  Therefore, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the combined impact of his service-connected disabilities on his ability to work.  

Heart

The Veteran contends that his heart disability is secondary to his service-connected diabetes mellitus.  See May 2008 notice of disagreement, December 2008 DRO hearing; see also March 2010 Board hearing and March 2015 Board hearing.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Private treatment records from Tulane Hospital dated March 2007 show that a physician noted that there was global hypokineses with an ejection fraction of approximately 40 percent.  The physician concluded that there was no significant coronary artery disease and no significant occlusive coronary artery disease.  There is no etiological opinion contained in the treatment records.  

The Veteran was afforded a VA examination in November 2007.  The examiner noted that the Veteran was diagnosed with diabetes in October 2004.  The examiner noted that a May 2005 VA examination found that the Veteran had cardiomegaly per chest x-ray.  The examiner noted a March 2007 private heart catherization that revealed no significant coronary artery disease; no significant occlusive coronary disease and that the Veteran had global hypokinesis with an ejection fraction of 40 percent.  The examiner explained that this was consistent with the diagnosis of non-ischemic heart cardiomyopathy.  The examiner concluded that based on the evidence of record in the claims file, specifically the catheterization report, the Veteran does not have coronary artery disease but non-ischemic cardiomyopathy.  The examiner further concluded that in the absence of significant coronary artery disease per catheterization it would require mere speculation to state that his "CHF/non ischemic cardiomyopathy" is due to his three year history of diabetes.  

The Board finds that the November 2007 VA examiner did not address whether the Veteran's service-connected diabetes aggravated the Veteran's heart condition.  Therefore, the Board finds that a remand is necessary to address the nature and etiology of the Veteran's heart condition. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the August 2013 VA peripheral neuropathy examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Dupuytren's nodules on the right are a manifestation of his peripheral neuropathy of the right upper extremity.  

If not, the examiner should provide an opinion as to whether the Veteran's Dupuytren's nodules on the right were (1) caused, OR (2) aggravated by the Veteran's service connected peripheral neuropathy of the right upper extremity.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

If the Veteran's Dupuytren's nodules on the right are not manifestations of, or related to, his peripheral neuropathy of the right upper extremity the examiner should assess which objective neurological symptoms and subjective complaints are attributable to the Dupuytren's nodules on the right, if feasible to do so. 

The examiner is requested to provide a thorough rationale for any opinion provided.

2. Obtain an addendum opinion to the November 2007 VA heart examination report.  The claims file must be made available for review and a notation to this effect should be made in the claims file.

While the VA examiner found that the Veteran's heart disorder was not CAUSED by the service connected diabetes mellitus, please now provide an opinion on the following:  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition (congestive heart failure/ non-ischemic cardiomyopathy) was AGGRAVATED by his service connected diabetes mellitus.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner is requested to provide a thorough rationale for any opinion provided.

3. Then, schedule the Veteran for a Social and Industrial Survey to ascertain the combined impact of his service-connected disabilities on his ability to work.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should assess the functional impact caused by the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In so doing, the examiner must do the following:  (1) consider the Veteran's level of education, special training, and previous work experience but not the Veteran's nonservice-connected disabilities or age; and (2) suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

The examiner is requested to provide a thorough rationale for any opinion provided.



4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


